       Case 1:16-cr-00082-SPW Document 388 Filed 12/28/18 Page 1 of 2



GILLIAN GOSCH
Assistant Federal Defender
Federal Defenders of Montana
Billings Branch Office
2702 Montana Avenue, Suite 101
Billings, Montana 59101
Phone: (406) 259-2459
Fax: (406) 259-2569
gillian_gosch@fd.org
       Attorneys for Defendant

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   Case No. CR-16-82-BLG-SPW

                Plaintiff,

          vs.                                    NOTICE OF APPEAL

 DIMARZIO SWADE SANCHEZ,

                Defendant


      NOTICE IS HEREBY GIVEN that Defendant DIMARZIO SWADE

SANCHEZ hereby appeals to the United States Court of Appeals for the Ninth Circuit

from the Judgment filed and entered on December 21, 2018. This Appeal is from the

conviction and sentence only.

      RESPECTFULLY SUBMITTED 28th day of December, 2018.

                                     /s/ Gillian Gosch
                                     GILLIAN GOSCH
                                     Federal Defenders of Montana
                                            Counsel for Defendant
             Case 1:16-cr-00082-SPW Document 388 Filed 12/28/18 Page 2 of 2



                              CERTIFICATE OF SERVICE
                                     L.R. 5.2(b)

      I hereby certify that on December 28, 2018, a copy of the foregoing document
was served on the following persons by the following means:

     1, 2         CM-ECF
                  Hand Delivery
     3            Mail
                  Overnight Delivery Service
                  Fax
                  E-Mail

1.          CLERK, UNITED STATES DISTRICT COURT

2.          LORI HARPER SUEK
            Assistant United States Attorney
            United States Attorney’s Office
            2601 2nd Avenue North, Suite 3200
            Billings, MT 59101
                   Counsel for the United States of America

3.          DIMARZIO SWADE SANCHEZ
                Defendant



                                           /s/ Gillian Gosch
                                           GILLIAN GOSCH
                                           Federal Defenders of Montana
                                                  Counsel for Defendant
